Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sharon Hayner on 09/10/2021.

The application has been amended as follows: 
Claim 7 has been amended to read:
--“A method of treating skin, comprising topically applying to skin in need of treatment for signs of skin aging a topical composition comprising up to about 2 weight percent of glucosamine hydrochloride, and exposing said skin to both red light having a peak wavelength of about 600 nm to about 750 nm and near infrared light having Page 2 of 11Attorney Docket No. JCO5258USNP1a peak wavelength of about 750 nm to about 1000 nm, using a light delivery device, 
wherein the intensity of the light is below about 20 mW/cm2.”--



--“A method of treating skin, comprising topically applying to skin in need of moisturization a topical composition comprising up to about 2 weight percent of glucosamine hydrochloride, and exposing said skin to both red light having peak wavelength of about 600 nm to about 750 nm and near infrared light having a peak wavelength of about 750 nm to about 1000 nm, using a light delivery device,
wherein the intensity of the light is below about 20 mW/cm2.”--

Claims 1-6, 8, 11, 15, 18 and 21-30 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Sun et al. or Wilder et al., does not teach the claimed specific steps including exposing the skin to both red light and near infrared light having the claimed peak wavelength and light’s intensity.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 7, 9, 10, 12-14, 16, 17, 19 and 20 are allowed.

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSAN T TRAN/Primary Examiner, Art Unit 1615